Citation Nr: 0805839	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-00 315	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
pterygium.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from June 1955 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's pterygium does not affect the visual field or 
overall visual acuity of the eyes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6034 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  


Factual Background and Analysis

The veteran's bilateral pterygium have been evaluated as 
noncompensably disabling under DC 6034, which provides that 
pterygium is rated for loss of vision, if any.

Loss of vision is rated under DCs 6061-6079.  A 
noncompensable evaluation is warranted where vision is 20/40 
in both eyes.  A 10 percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  A 10 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  The evaluations continue to increase for 
additional impairment of central visual acuity.  38 C.F.R. 
§ 4.84a (2007).  Visual acuity is to be measured based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  Eye disorders also may be rated 
based on contraction of visual fields.  38 C.F.R. §§ 4.76, 
4.76a.

The pertinent evidence includes treatment records from 
several private physicians, which generally show corrected 
visual acuity in the right eye has been consistently shown to 
be better than 20/40.  However, best corrected visual acuity 
was shown as 20/200 in the left eye due to macular hole.  

During VA examination in July 2002, the veteran's primary 
complaint was of decreased visual acuity.  His medical 
history was significant for bilateral pterygium surgery and 
macular hole repair.  Corrected visual acuity was 20/30 in 
the right eye and 20/200 on the left.  The examiner concluded 
the veteran was legally blind in the left eye from a large 
macular hole and that more than likely there was no 
association between them.  

In December 2004, the veteran underwent a contract 
examination through QTC Medical Services (QTC).  At that time 
best corrected visual acuity was 20/25 in the right eye and 
20/400 in the left eye.  It was again noted that the 
decreased visual acuity in the left eye was secondary to 
macular scar due to surgically repaired macular hole.  

During subsequent QTC examination in January 2006, the 
veteran's diagnoses of ptyergium bilateral postoperative and 
macular hole and blindness on the left were unchanged.  The 
examiner noted that the original pterygium surgery took place 
in the 1950s.  The subsequent condition of macular hole and 
blindness in the left eye occurred sometime between 1959 and 
1999, for unknown reasons.  The examiner concluded that there 
was no relationship between the bilateral pterygium and the 
macular hole and that it was medically impossible to relate 
the two conditions.  

A compensable evaluation under DC 6034 requires loss of 
vision due to the service-connected pterygium.  However, 
there is no indication that the bilateral pterygium affect 
the visual axis.  Although the veteran is legally blind in 
the left eye, the weight of the competent medical evidence 
clearly establishes that this is due to the nonservice-
connected macular hole.  In summary, the weight of the 
credible evidence demonstrates that the veteran's bilateral 
pterygium is without significant complication and is visually 
insignificant, and thus, does not interfere with his vision 
to a compensable degree.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In a June 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  See also VCAA letter 
dated in October 2006.

A recent decision of the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

Those requirements of VCAA notice were not fully satisfied by 
the June 2002 notice letter issued prior to the appealed 
August 2002 RO adjudication.  However, by subsequent VCAA 
notice letters in March 2006 and October 2006, which provided 
complete VCAA notice, those requirements were adequately 
satisfied, and those subsequent notice letters were followed 
by readjudication of the claim by an SSOC in June 2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, the 
March 2006 VCAA letter did address applicable Dingess 
requirements and the applicable downstream issue of effective 
date.  Further, any potential error in such notice was 
harmless in this case, because the appealed claim for 
increased rating is here denied, and a new effective date 
will not be assigned.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A compensable evaluation for bilateral pterygium is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


